                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                  Case No. 14-cv-03657-SI
                                   8                   Plaintiff,
                                                                                          ORDER DIRECTING MICRON TO
                                   9             v.                                       FILE A RESPONSE TO MLC'S
                                                                                          MOTION FOR LEAVE TO FILE A
                                  10     MICRON TECHNOLOGY, INC.,                         MOTION FOR RECONSIDERATION
                                  11                   Defendant.                         Re: Dkt. No. 479

                                  12
Northern District of California
 United States District Court




                                  13          MLC has filed a motion for leave to file a motion for reconsideration of this Court’s Order

                                  14   Granting in Part and Denying in Part Micron’s Motion to Strike Portions of the Lee Report, Dkt.

                                  15   No. 460. Pursuant to Civil Local Rule 7-9(d), the Court directs Micron to file a response to the

                                  16   motion no later than May 17, 2019.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: May 9, 2019                          ______________________________________
                                                                                     SUSAN ILLSTON
                                  21                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
